Citation Nr: 1125667	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-02 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis of the right knee. 

2.  Entitlement to service connection for traumatic arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel




INTRODUCTION

The Veteran served on active duty from August 1950 to August 1954 and from September 1954 to July 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2009 rating decision in which the RO, inter alia, confirmed and continued previous denials of service connection for traumatic arthritis of the right and left knees, continued a noncompensable (0 percent) rating for hearing loss, and denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.

In a March 2010 rating decision, the RO granted a TDIU, representing a full grant of the benefit sought with respect to that claim. 

In July 2010, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

In August 2010, the Board reopened the claims for service connection for traumatic arthritis of the right and left knees and denied a compensable rating for hearing loss.  The Board remanded the claims for service connection for traumatic arthritis of the right and left knees, on the merits, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the AMC continued the denial of the claims (as reflected in an April 2011 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by Veterans of Foreign Wars of the United States (as reflected in a September 2006 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In March 2009, the Veteran filed a VA Form 21-22, appointing the American Legion as his representative.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished.

2.  Traumatic arthritis of the right knee was first diagnosed many years after service and the only competent, probative opinion on the question of whether there exists a medical relationship between the Veteran's current right knee disability and service weighs against the claim for service connection.

3.  Traumatic arthritis of the left knee was first diagnosed many years after service and the only competent, probative opinion on the question of whether there exists a medical relationship between the Veteran's current left knee disability and service weighs against the claim for service connection.


CONCLUSIONS OF LAW

1.  The criteria for service connection for traumatic arthritis of the right knee are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for traumatic arthritis of the left knee are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received,  proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for traumatic arthritis of the right and left knees.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The September 2008 VCAA letter also requested that the Veteran submit any pertinent evidence in his possession (consistent with Pelegrini).  The September 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The January 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the September 2008 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to each matter on appeal.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA treatment records, and the reports of May 2007 and September 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record is warranted.  In this regard, the Board acknowledges that, during VA treatment in May 2009, the Veteran reported that he saw his primary care provider, Dr. B., at least every three to four months.  Treatment records from this private physician have not been associated with the claims file.  However, the Veteran has not alleged, nor is there is any indication that records of treatment from this provider would include medical evidence of a relationship between the Veteran's current right or left knee disability and service, the very matter on which this case turns.  As such, a remand to obtain records of treatment from this provider would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Further, VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the September 2008 VCAA letter, the RO specifically asked the Veteran to complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information) for any additional private records that would support his claim.  The Veteran did not subsequently return any VA Form 21-4142.  As the Veteran has not provided a release form to allow VA to obtain records of treatment from Dr. B.; it is not possible for VA to obtain them.  Hence, no further action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for traumatic arthritis of the right and left knees is not warranted.  

Service treatment records are negative for complaints regarding or treatment for either the right or left knee.  

In his September 2006 claim for service connection, the Veteran indicated that he was seeking service connection for traumatic arthritis of the knees secondary to a wreck in 1951 when he was thrown from an aircraft-towing vehicle.  Service treatment records do reflect that the Veteran was admitted to the hospital at Turner Air Force Base in March 1952, following an accident in which he fell off a trailer he was riding on when the driver made a sharp turn.  The discharge diagnoses were simple comminuted fracture of the head of the left radius with no artery or nerve involvement and simple fracture of the right navicular with no artery or nerve involvement.  These records make no mention of complaints regarding or treatment for either knee following this accident.  

During VA examination in January 1973, the Veteran made no complaints regarding either knee.  

Records of VA treatment dated from September 2006 to March 2010 reflect that, in October 2006, the Veteran presented as a new patient to the VA system.  In describing his past medical history, he reported that he had a history of generalized arthritis, stating that he had an accident in 1951 when he was thrown out of a vehicle and had had pain in several areas, including the knees.  The pertinent assessment was history of generalized osteoarthritis.  

On VA examination in May 2007, the Veteran described an occasional popping sensation in his knees, pain on exposure to cold temperatures, morning stiffness, and worsening pain with prolonged physical activity.  X-ray study of the bilateral knees revealed minimal degenerative changes, patellar enthesopathy, and atherosclerotic vascular disease.  The pertinent assessment was bilateral knee minimal degenerative changes.  The examiner also diagnosed degenerative changes in the bilateral wrists and shoulders, and opined that such changes were probably secondary to traumatic arthritis from the in-service fall off a trailer; however, she did not provide an etiological opinion regarding the degenerative changes in the bilateral knees.  

In his December 2009 substantive appeal, the Veteran stated that, during service, he spent 8 to 16 hours a day on the flight line and was standing, stooping, and bending on cement floors for more than 21 years before he retired.  He expressed his belief that his bilateral knee problems were a result of his military service.  

The Veteran was afforded a VA examination to evaluate his claimed right and left knee disabilities in September 2010.  He reported that his knee pain began while in service, towards the end of his military career.  He denied any injuries to the knees while in service or since discharge.  He stated that the onset of his symptoms was related to activity, specifically, prolonged standing on concrete while working on the flight line.  He added that he saw physicians, but was not given a clear diagnosis.  The Veteran reported that, since discharge from service, he had been diagnosed with osteoarthritis.  

In describing his current symptoms, the Veteran reported daily knee pain.  He stated that his symptoms were worse with activity, and were associated with locking, instability, and swelling.  He denied any surgery or injections to the knees, but indicated that he had mild improvement with physical therapy and currently took medication with mild to moderate improvement of his pain symptoms.  The examiner commented that plain films of the bilateral knees were read as normal.  The diagnosis following examination was bilateral patellofemoral pain syndrome with crepitus.  The examiner opined that it was less likely than not that the Veteran's bilateral knee condition was service-connected or related to him having been in the military.  The examiner acknowledged that the Veteran was in service for 22 years and did strenuous labor while in service, but noted that he had been out of service for 38 years and, upon review of his records, did not find any complaints of knee pain present while in service.  The examiner added that he did not believe that there was any objective evidence to support the Veteran's knees being service-connected and noted that there was a longer amount of time with the possibility of gradual wear and tear to the knees after service than during service, especially given the fact that there were no complaints of knee pain during service.  He concluded by opining that it was less likely than not that the Veteran's knee condition was service-connected and, more likely, this condition was related to gradual wear and tear, which occurred well after discharge from service.  

The foregoing evidence demonstrates that the Veteran has current right and left knee disabilities, as reflected on VA examinations in May 2007 and, more recently, September 2010; however, the only competent opinion on the question of a medical relationship between the Veteran's current right and left knee disabilities and service weighs against the claim.  

In this regard, the physician who performed the September 2010 VA examination reviewed the claims file, examined the Veteran, and provided a rationale for his opinion that the Veteran's knee disabilities were less likely than not related to service.  Specifically, he noted that there were no complaints of knee pain during service and attributed the current right and left knee disabilities to gradual wear and tear incurred during the 38 years since the Veteran's separation from service.   The Board finds this opinion probative, and consistent with the evidence record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Board has considered the Veteran's assertion, made during the September 2010 VA examination, that his knee pain began while in service, towards the end of his military career.  The Board acknowledges that the Veteran is competent to report a continuity of symptomatology of knee pain since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, to the extent that the September 2010 statement can be interpreted as reporting a continuity of symptomatology since service, such a report of continuity is not deemed credible here.  In this regard, despite filing claims for service connection and an increased rating in August 1972 and September 1997, respectively, the Veteran did not raise a claim referable to his knees until 2006, over 30 years after discharge.  Further, a detailed Medical Evaluation Board Report, dated in June 1972, makes no mention of complaints or findings regarding the knees.  Rather, the diagnosed disabilities included a spine disorder, intestinal disorder, and dizziness.  Moreover, VA examination in January 1973, which included evaluation of the musculoskeletal system, was negative for complaints or findings regarding either knee.  If the Veteran had been experiencing continuous knee pain since service it is reasonable to expect that he would have initiated a claim much sooner and/or mentioned such pain during his January 1973 VA examination.  Thus, continuity of symptomatology has not been established by either the clinical record or the Veteran's own statements.

In addition, while the September 2010 VA examiner commented that plain films of the bilateral knees were read as normal, the actual X-ray reports are not of record.  By contrast, the May 2007 VA examiner's diagnosis of degenerative changes of the bilateral knees was based on a May 2007 X-ray report which is associated with the claims file.  This May 2007 X-ray report, dated over 30 years after separation from service, is the first X-ray evidence of degenerative changes of the knees.  Clearly, this X-ray report is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, the first post-service documentation of any right or left knee disability is the October 2006 VA treatment record which noted complaints of pain in the knees and included an assessment of a history of generalized osteoarthritis.  The Board highlights that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim of service connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Thus, the only competent, probative (persuasive) opinion on the question of whether there exists a medical relationship between current a right or left knee disability and service weighs against each claim, and neither the Veteran nor his representative has presented or identified any existing, contrary medical opinion that, in fact, supports a finding that there exists a medical nexus between the Veteran's current right or left knee disability and service.  

In addition to the medical evidence, in adjudicating these claims, the Board has considered the appellant's and his representative's written assertions; however, none of this evidence provides a basis for allowance of the claims.  As indicated above, these claims turn on the medical matter of etiology, or medical relationship between a current disability and service-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims for service connection for traumatic arthritis of the right and left knees must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for traumatic arthritis of the right knee is denied. 

Service connection for traumatic arthritis of the left knee is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


